Citation Nr: 0836481	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-24 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The veteran had active military service from October 1968 to 
June 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2006 rating decision in which the RO, inter alia, 
denied service connection for bilateral hearing loss and for  
tinnitus.  The veteran filed a notice of disagreement (NOD) 
in October 2006, and the RO issued a statement of the case 
(SOC) in March 2007.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
June 2007.

In September 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

Since the RO has actually considered service connection for 
right ear and left ear hearing loss,  as well as tinnitus, 
the Board has characterized the appeal as encompassing all 
three matters set forth on the title page.


FINDINGS OF FACT

 1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent and persuasive evidence establishes that the 
veteran does not have left ear hearing loss to an extent 
recognized as a disability for VA purposes.

3.  Even if the Board accepts the veterans allegations that 
he had in-service noise exposure as credible and consistent 
with the circumstances of his service, the evidence does not 
reflect a right ear hearing loss disability in service or for 
many years thereafter, and the only competent opinion on the 
question of medical nexus does not support a finding that his 
right ear hearing loss disability is the result of his 
military service.

4.  The first clinical evidence reflecting complaints of 
tinnitus was many years after service, and the only medical 
nexus opinion indicates that the veteran's tinnitus is not 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing 
loss are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2007).

2.  The criteria for service connection for right ear hearing 
loss are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385.

3.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, December 2005 and April 2006 pre-rating 
letters provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claims 
for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The notice 
letters specifically informed the veteran to submit any 
evidence in his possession pertinent to the claims on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The June 2006 RO rating decision 
reflects the RO's initial adjudication of the claim after 
issuance of the December 2005 and April 2006 letters.  A June 
2006 letter accompanying the rating decision provided the 
veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the June 2006 
letter, and opportunity for the veteran to respond, the March 
2007 SOC reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service treatment records (STRs) and the report of 
a May 2006 VA audiological examination.  The veteran has not 
identified any sources of treatment for the disabilities 
under consideration.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
September 2008 hearing, along with various written statements 
provided by the veteran and by his representative, on his 
behalf

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran asserts that his current bilateral hearing loss 
and tinnitus are the result of acoustic trauma from his 
duties as an infantryman exposed to artillery fire.  The 
veteran's DD-214 reflects that his military occupational 
specialty (MOS) was light weapons infantry and his last major 
duty assignment was with the 1st Battalion, 5th Infantry 
Division.

The veteran's STRs are unremarkable for hearing loss or 
tinnitus.  The report of the veteran's April 1968 entrance 
physical indicates bilateral hearing was within normal 
limits.  On audiometric testing, the veteran's pure tone 
thresholds, in decibels, were as follows (in International 
Standards Organization (ISO) units):




500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
0
0
0
5
Left
0
0
0
0
5

The report of the veteran's June 1970 discharge physical 
examination reflects that whispered voice test results were 
normal - 15/15 bilaterally.  The report of that examination 
indicates the veteran stated that his condition had not 
changed since his last physical and that his condition was 
"excellent".

The above-cited evidence clearly indicates that no hearing 
loss was shown in service.  The Board notes that the absence 
of in-service evidence of a hearing loss disability is not 
fatal to a claim for service connection.  See Ledford v. 
Derwinski, 
3 Vet. App. 87, 89 (1992).  Competent evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On May 2006 audiometric testing, the veteran's pure tone 
thresholds, in decibels, were as follows (in International 
Standards Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
20
25
25
45
Left
15
15
25
25
35


Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
Diagnoses included right ear sensorineural hearing loss at 
4000 Hz and tinnitus.  With regard to tinnitus, it was noted 
that the veteran said he had tolerated this condition pretty 
well for over 15 years.  The examiner opined that it was less 
likely than not that the veteran's tinnitus was due to 
military noise exposure because the onset did not coincide 
with military service.  With regard to the veteran's right 
ear hearing loss, the examiner stated that he could not 
assess a relationship between this disability and military 
noise exposure without resorting to speculation.

The above-cited testing results do not establish a current 
hearing loss disability in the left ear as defined by 38 
C.F.R. § 3.385, as the auditory thresholds were not 40 
decibels or greater at any of the frequencies, the auditory 
thresholds at the minimum three of the frequencies were not 
26 decibels or greater, and the Maryland CNC speech 
recognition score was greater than 94 percent.  See 38 C.F.R. 
§ 3.385.  Moreover, neither the veteran nor his 
representative has presented or identified existing 
audiometric testing results that meet the requirements of 
that regulation for the left ear.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, competent and persuasive 
medical evidence establishes that the veteran does not have a 
left ear hearing loss disability for which service connection 
is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the claim for service connection for left ear 
hearing loss must be denied because the first essential 
criterion for a grant of service connection-competent 
evidence of the currently-claimed disability-has not been 
met.

As indicated above, the post-service evidence supports a 
finding of current hearing loss in the right ear to an extent 
recognized as a disability as defined by 38 C.F.R. 
§ 3.385.  Further, the veteran has asserted experiencing 
tinnitus, the type of disability that he can establish on the 
basis of his own assertions.  
See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   
However, the veteran's claims for service connection for 
right ear hearing loss and tinnitus must be denied because 
the competent, probative evidence does not establish a 
medical relationship, or nexus, between the disabilities and 
the veteran's period of service.

However, even if, given the veteran's service in the infantry 
during the Vietnam era, the Board accepts the veteran's 
allegations of significant in-service noise exposure as 
credible and consistent with the circumstances of his service 
(see 38 U.S.C.A. 
§ 1154 (West 2002)), the competent, probative evidence does 
not support a finding that the veteran's current hearing loss 
and tinnitus are the result of his service.  In this regard, 
the Board points out that 38 U.S.C.A. § 1154 does not alter 
the fundamental requirements of a diagnosis, and a medical 
nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  

In this case, the earliest evidence of right ear hearing loss 
and tinnitus is dated in 2006-almost 36 years after the 
veteran's service.  Further, during the September 2008 
hearing, the veteran was not certain as to the onset of his 
hearing loss and tinnitus.  The passage of so many years 
between discharge from active service and the objective 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the May 2006 
VA examiner was unable to provide an opinion with regard to 
the etiology of the veteran's right ear hearing loss without 
resorting to speculation and the only competent opinion to 
address the etiology of the veteran's tinnitus weighs against 
the claim.  Significantly, neither the veteran nor his 
representative has presented or identified any competent 
evidence that, in fact, supports the right ear hearing loss 
and/or tinnitus claim(s), and the veteran's assertions as to 
what an audiologist told him does not constitute competent, 
probative evidence of the required nexus.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

In addition to the objective evidence cited above, in 
adjudicating these claims, the Board has considered the oral 
and written assertions advanced by the veteran and on his 
behalf.  However, to the extent that those assertions are 
being offered either to establish a left ear hearing loss 
disability, or a nexus between each current disability under 
consideration and service, such evidence must fail.  Matters 
of diagnosis and etiology are within the province of trained 
professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994). As laypersons are not shown to possess the 
appropriate training and expertise, the veteran and his 
representative simply are not competent to provide a 
probative (persuasive) opinion on the matters upon with these 
claims turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.  

For all the foregoing reasons, the claims for service 
connection for left ear hearing loss, for right ear hearing 
loss, and for tinnitus must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


